Opinion by
Porter, J.,
The parties to this appeal have stipulated in writing that it presented only the same question involved in the case of the Cape May Real Estate Company v. Henderson, ante, p. 1, and that judgment should be entered in accordance with the disposition of that case.
The judgment is reversed and judgment is now entered in favor of the plaintiff and against the defendant for $1,080 with interest thereon at the rate of five per centum per annum from the day designated by the statement of plaintiff, with costs.